

117 S446 IS: Informed Consent Act
U.S. Senate
2021-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 446IN THE SENATE OF THE UNITED STATESFebruary 25, 2021Ms. Ernst (for herself, Mr. Tillis, Mr. Cramer, Mrs. Hyde-Smith, and Mr. Marshall) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to criminalize any abortion or sterilization procedure performed without the informed consent of the person on whom such procedure is performed, and for other purposes.1.Short titleThis Act may be cited as the Informed Consent Act.2.Abortion and sterilization(a)In generalChapter 7 of title 18, United States Code, is amended by adding at the end the following:120.Abortion and sterilization without informed consent(a)OffenseWhoever, under the circumstances described in subsection (b), knowingly performs an abortion or a sterilization procedure on a person without the informed consent of such person shall be fined under this title, imprisoned not more than 10 years, or both.(b)Circumstances describedFor purposes of subsection (a), the circumstances described in this subsection are that—(1)the defendant is an officer, employee, or contractor of the Federal Government;(2)the defendant is a recipient of Federal funds from the Secretary of Health and Human Services or a program administered by the Secretary of Health and Human Services; or(3)the conduct described in subsection (a) occurred in or affected interstate commerce.(c)Exceptions(1)In generalSubsection (a) does not apply—(A)in the case that a woman suffers from a physical disorder, physical injury, or physical illness that would, as certified by a physician, place the woman in danger of death unless an abortion is performed, including a life-endangering physical condition caused by or arising from the pregnancy itself and not including psychological or emotional conditions; or(B)if, in reasonable medical judgement, a sterilization procedure is necessary to—(i)save the life of an individual whose life is endangered by a physical disorder, physical illness, or physical injury, including a life-endangering physical condition caused by or arising from the reproductive organs of the individual and not including psychological or emotional conditions; or(ii)prevent serious risk of substantial and irreversible impairment of a major bodily function created by a delay.(2)Withholding of consentParagraph (1) shall not apply if the individual on whom an abortion or sterilization procedure is performed has explicitly refused to consent to the abortion or sterilization procedure.(d)Conduct of individuals with knowledge of violationsWhoever, being an officer, employee, or contractor of the Federal Government or an employee or contractor of a recipient of Federal funds from the Secretary of Health and Human Services or a program administered by the Secretary of Health and Human Services, has knowledge of a failure to comply with subsection (a) and does not, as soon as possible, make known the same to a Federal or State law enforcement agency, shall be fined under this title or imprisoned not more than three years, or both.(e)Definitions(1)AbortionThe term abortion means the use or prescription of any instrument, medicine, drug, or any other substance or device—(A)to intentionally kill the unborn child of a woman known to be pregnant; or(B)to intentionally terminate the pregnancy of a woman known to be pregnant, with an intention other than—(i)after viability to produce a live birth and preserve the life and health of the child born alive; or(ii)to remove a dead unborn child.(2)Reasonable medical judgmentThe term reasonable medical judgment means a medical judgment that would be made by a reasonably prudent physician, knowledgeable about the case and the treatment possibilities with respect to the medical conditions involved.(3)Sterilization procedureThe term sterilization procedure means any medical procedure, treatment, or operation for the purpose of rendering an individual permanently incapable of reproducing..(b)Clerical amendmentThe table of sections for chapter 7 of title 18, United States Code, is amended by adding at the end the following:120. Abortion and sterilization without informed consent..